Title: From James Madison to George W. Erving, 18 January 1804 (Abstract)
From: Madison, James
To: Erving, George W.


18 January 1804, Department of State. “Mr. Norman Butler, a claimant in the case of the Sally, Benton, has applied for the accommodation yielded in some few instances to others, in being permitted by joining with himself all the other claimants except the mariners, to draw upon you for what is due to him & the former. I therefore request that the claimants bill in this case may be accepted without including the sum due to the Mariners.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   The commissioners under Article 7 of the Jay treaty awarded £4,648 10s. 10d. of the claim for the Sally (no. 359 on Erving’s “Statement of 153 Awards of the Commissioners … on which the Third Instalment has been received …” [DNA: RG 76, Preliminary Inventory 177, entry 179, Great Britain, Treaty of 1794 (Article VII), Unbound Records, box 4]).


